Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 14, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154733(39)(41)                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  In re T.L. FOWLER, Minor                                           SC: 154733                             Joan L. Larsen,
                                                                     COA: 332259                                      Justices
                                                                     Oakland CC Family Division:
                                                                       2014-825871-NA
  _________________________________________/

          On order of the Chief Justice, the motion of respondent-appellee to extend the time
  for filing her answer to the application for leave to appeal is GRANTED. The answer
  submitted on December 12, 2016, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 14, 2016
                                                                               Clerk